Citation Nr: 1746979	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In November 2013 and April 2015, the Board remanded this matter for additional development.  In the April 2015 remand, the Board requested additional medical inquiry into service connection claims for acquired psychiatric disability, bilateral hearing loss, and tinnitus, which was conducted in July 2015.  In an August 2015 rating decision, the RO granted service connection for psychiatric disability, tinnitus, and left ear hearing loss.  The service connection claim for right ear hearing loss is the sole issue remaining on appeal.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The July 2015 VA examiner found the Veteran's hearing loss and tinnitus as likely as not related to his active duty.  Nevertheless, the AOJ continued its denial of the service connection claim for right earing hearing loss because the July 2015 audiogram did not indicate right ear hearing loss disability under 38 C.F.R. § 3.385.  Specifically, the July 2015 examination report indicated no auditory thresholds of 26 or higher in relevant frequencies in the right ear, and indicated speech recognition in the right ear of 94 percent.  

Inasmuch as the most recent audiogram is dated over two years ago, and in light of the July 2015 VA examiner's findings regarding service connection, a new examination is warranted here.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran entitled to a new examination after a two-year period since the last VA examination).     



Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim to include any outstanding VA treatment records, the most recent of which are dated in July 2015. 

2.  Schedule the Veteran for a VA audiology examination into his service connection claim for right ear hearing loss disability.  The examiner should review the claims folder, and then indicate whether the criteria for hearing loss disability is established under 38 C.F.R. § 3.385.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the August 2015 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran and her representative should be provided with another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




